DETAILED ACTION
This is the first office action regarding application 16/444,697 filed June 18, 2019. This is a Non-Final Office Action on the merits, Claims 1-20 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on November 4, 2019 is being considered by the examiner.

Claim Objections
Claims 6-7, 12, 14-15, 17, and 20 are objected to because of the following informalities:  
Claims 6 recites “a speed of the vehicle” in lines 1-2, the examiner recommends amending this to –the satellite navigation-based speed of the vehicle—so as to match the claim language in the independent claim 1 and to avoid any antecedent basis issues. 
Claims 7 recites “the speed of the vehicle” in lines 1-2, the examiner recommends amending this to –the satellite navigation-based speed of the vehicle—so as to match the claim language in the independent claim 1 and to avoid any antecedent basis issues.
Claim 12 recites “the desires speed” in line 2, the examiner recommends amending this to –the desired speed--, so as to correct what is interpreted as a minor typographical error.
Claims 14 recites “a speed of the vehicle” in lines 1-2, the examiner recommends amending this to –the satellite navigation-based speed of the motorcycle—so as to match the claim language in the independent claim 8 and to avoid any antecedent basis issues. 
Claims 15 recites “the speed of the vehicle” in lines 1-2, the examiner recommends amending this to –the satellite navigation-based speed of the motorcycle—so as to match the claim language in the independent claim 8 and to avoid any antecedent basis issues. 
Claims 17 and 20 recite “vehicle” in multiple places, the examiner recommends amending this to –motorcycle—so as to match the claim language in the independent claim 17 and to avoid any antecedent basis issues. 
Claim 20 recites “a speed of the vehicle” in line 1, the examiner recommends amending this to –the GPS-based speed of the vehicle--, so as to match the claim language in the independent claim 17 and to avoid any antecedent basis issues.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-9, 13-14, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (US-20180306836) in view of Horn (US-20210197816). 

Regarding claim 1, Mueller teaches a speed control system for a vehicle, the system comprising (Paragraph [0030], "The vehicle 100 may be non-autonomous, semi-autonomous (e.g., some routine motive functions controlled by the vehicle 100), or autonomous (e.g., motive functions are controlled by the vehicle 100 without direct driver input).”) (Paragraph [0052], "The speed control unit 246 may receive a signal from one or more systems or devices of vehicle 100 to autonomously control a speed at which the vehicle 100 travels.")
a satellite receiver configured to determine a satellite navigation-based speed of the vehicle (Paragraph [0017], "GNSS measurements (such as GPS) may include the use of satellite technology to determine characteristics of a vehicle such as speed and location.")
one or more speed sensors configured to determine a sensor-based speed of the vehicle (Figure 2, item 104, "Vehicle Speed Sensor")
a controller having one or more electronic processors and in communication with the satellite receiver and the one or more speed sensors (Figure 2, item 202, "On-Board Computing Platform", figure 2 further shows that the computing platform/controller is in communication with the sensors and GPS via a data bus 250)
determine an actual speed of the vehicle based on the satellite navigation based speed and the sensor based speed (Paragraph [0020], "Embodiments disclosed herein may then apply a correction factor to the value of the radius of the wheel, such that the two speed measurements are in agreement. The overall accuracy of the speed measurement may thus be increased, and, for example, may result in a system that can operate with a reduced error, such as less than 1% error in accuracy, and the reduction or removal of static and calibration errors."). 
However Mueller does not explicitly teach the controller configured to receive a desired set speed from a user and control the vehicle such that the actual speed of the vehicle is equal to the desired set speed. 
Horn teaches a motorcycle system with an adaptive speed control system including the controller configured to receive a desired set speed from a user (Paragraph [0143], "As discussed above, the rider 200 may operate the cruise control to turn the cruise control on to select a selected speed, such as select initial or set speed in block 1132.")
and control the vehicle such that the actual speed of the vehicle is equal to the desired set speed (Paragraph [0127], "The cruise control may selectively maintain the motorcycle at a selected speed.", here the system is controlling the motorcycle to maintain a selected speed, that speed could be corrected to an actual speed with the system as described above in Mueller). 
Mueller and Horn are analogous art as they are both generally related to control systems for wheeled vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include receiving a desired set speed from a user and control the vehicle such that the actual speed of the vehicle is equal to the desired set speed of Horn in the system for system for accurately measuring a speed of the vehicle of Mueller in order to reduce the workload of the rider by ensuring the vehicle maintains a selected speed (Paragraph [0169], “This may assist in ensuring that the speed of the motorcycle is maintained at a selected speed in a curve.”) (Paragraph [0008], “Further the motorcycle may include a constant speed or cruise control. The cruise control may be operated automatically or with input from various sensors on the motorcycle. The sensors may operate to determine positions of the motorcycle relative to other vehicles, such as other motorcycles and/or other non-motorcycle vehicles. The cruise control may be operated substantially without further rider input to maintain a selected or predetermined distance between the motorcycle or other objects.”).

Regarding claim 2, the combination of Mueller and Horn teach the system as discussed above in claim 1, Mueller further teaches
wherein the controller is in communication with an engine controller to control a speed of an engine of the vehicle (Paragraph [0030], "The vehicle 100 may include parts related to mobility, such as a powertrain with an engine, a transmission, a suspension, a driveshaft, and/or wheels, etc. The vehicle 100 may be non-autonomous, semi-autonomous (e.g., some routine motive functions controlled by the vehicle 100), or autonomous (e.g., motive functions are controlled by the vehicle 100 without direct driver input).", here the vehicle described by Mueller may be an autonomous vehicle in which motive functions such as the speed of the engine are controlled)
wherein controlling the speed of the engine controls the speed of the vehicle (Paragraph [0052], "The speed control unit 246 may receive a signal from one or more systems or devices of vehicle 100 to autonomously control a speed at which the vehicle 100 travels.").

Regarding claim 3, the combination of Mueller and Horn teach the system as discussed above in claim 1, Mueller further teaches
wherein the controller is configured to determine the actual speed of the vehicle (Paragraph [0020], "Embodiments disclosed herein may then apply a correction factor to the value of the radius of the wheel, such that the two speed measurements are in agreement. The overall accuracy of the speed measurement may thus be increased, and, for example, may result in a system that can operate with a reduced error, such as less than 1% error in accuracy, and the reduction or removal of static and calibration errors.", here the system is determining a speed with reduced error such as less than 1% error which is interpreted as being an actual speed)
by comparing the satellite navigation-based speed and the sensor-based speed to determine a speed difference (Figure 3, item 306, “Determine difference in speeds”)
generating an offset value based on the difference between the satellite navigation-based speed and the sensor-based speed (Paragraph [0020], "Embodiments disclosed herein may then apply a correction factor to the value of the radius of the wheel, such that the two speed measurements are in agreement. ", here the system is determining an offset value/correction factor)
and applying the offset value to the sensor based speed to obtain the actual speed (Figure 3, item 318, “Apply correction factor”). 

Regarding claim 4, the combination of Mueller and Horn teach the system as discussed above in claim 1, Mueller further teaches
wherein the controller is further configured to compare the satellite navigation-based speed and the sensor-based speed to determine the speed difference once per second (Paragraph [0066], "Further, the first and second speeds may be determined continuously or near continuously over a time period.", here the system is teaching that the speeds may be determined continuously which includes once per second)
generate a new offset value based on the controller determining a change in the speed difference (Figure 3 shows the system returning to the start in order to redetermine the difference in speed)
and apply the new offset value to the sensor-based speed to obtain the actual speed (Figure 3 shows the system returning to the start in order to reapply a new correction factor).

Regarding claim 5, the combination of Mueller and Horn teach the system as discussed above in claim 1, Mueller further teaches
wherein the controller is further configured to continually apply the new offset value to the sensor-based speed in response to at least on selected from the group consisting of the satellite navigation receiver indicating a loss of signal and heavy acceleration or deceleration of the vehicle (Figure 3, step 314, here the system is determining if a sample size is large enough, this is interpreted by the examiner as if there is a loss of signal there will be an inadequate sample size, and therefore the system will return to start and will continue to apply the correction factor). 

Regarding claim 5, the combination of Mueller and Horn teach the system as discussed above in claim 1, Mueller further teaches
wherein the satellite navigation receiver determines a speed of the vehicle by determining a difference in position over time (Paragraph [0017], “GNSS measurements (such as GPS) may include the use of satellite technology to determine characteristics of a vehicle such as speed and location. In some examples, a GPS receiver associated with a vehicle may determine the position of the vehicle at several different moments in time, and use the resulting locations and times to determine a speed of the vehicle.”). 

Regarding claim 8, Mueller teaches
receiving, at the electronic processor, a satellite navigation-based speed value from a satellite navigation receiver of the motorcycle the satellite navigation receiver in communication with one or more navigation satellites (Paragraph [0017], "GNSS measurements (such as GPS) may include the use of satellite technology to determine characteristics of a vehicle such as speed and location.") (Figure 2, item 202, "On-Board Computing Platform", figure 2 further shows that the computing platform/controller is in communication with the sensors and GPS via a data bus 250)
receiving, at the electronic processor, a sensor-based speed value from one or more speed sensors (Figure 2, item 104, "Vehicle Speed Sensor") (Figure 2, item 202, "On-Board Computing Platform", figure 2 further shows that the computing platform/controller is in communication with the sensors and GPS via a data bus 250)
comparing, via the electronic processor, the satellite navigation-based speed value to the sensor-based speed value to determine a difference (Figure 3, item 306, “Determine difference in speeds”)
generating, via the electronic processor, an offset value based on the determined difference (Paragraph [0020], "Embodiments disclosed herein may then apply a correction factor to the value of the radius of the wheel, such that the two speed measurements are in agreement. ", here the system is determining an offset value/correction factor)
applying, via the electronic processor, the offset value to the sensor-based speed to generate a corrected actual speed (Figure 3, item 318, “Apply correction factor”).
However Mueller does not explicitly teach the system is applied to a motorcycle, the controller configured to receive a desired set speed from a user and control the vehicle such that the actual speed of the vehicle is equal to the desired set speed.
Horn teaches method for controlling the speed of a motorcycle comprising (Paragraph [0005], "Disclosed herein is a motorcycle assembly for operation by rider.")
receiving, at an electronic processor, an indication of a desired speed (Paragraph [0143], "As discussed above, the rider 200 may operate the cruise control to turn the cruise control on to select a selected speed, such as select initial or set speed in block 1132.")
and controlling, via the electronic processor, the speed of the motorcycle such that the corrected actual speed is equal to the desired speed (Paragraph [0127], "The cruise control may selectively maintain the motorcycle at a selected speed.", here the system is controlling the motorcycle to maintain a selected speed, that speed could be corrected to an actual speed with the system as described above in Mueller).
Mueller and Horn are analogous art as they are both generally related to control systems for wheeled vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include receiving a desired set speed from a user and control the vehicle such that the actual speed of the vehicle is equal to the desired set speed of Horn in the system for system for accurately measuring a speed of the vehicle of Mueller in order to reduce the workload of the rider by ensuring the vehicle maintains a selected speed (Paragraph [0169], “This may assist in ensuring that the speed of the motorcycle is maintained at a selected speed in a curve.”) (Paragraph [0008], “Further the motorcycle may include a constant speed or cruise control. The cruise control may be operated automatically or with input from various sensors on the motorcycle. The sensors may operate to determine positions of the motorcycle relative to other vehicles, such as other motorcycles and/or other non-motorcycle vehicles. The cruise control may be operated substantially without further rider input to maintain a selected or predetermined distance between the motorcycle or other objects.”).

Regarding claim 9, the combination of Mueller and Horn teach the system as discussed above in claim 8, Mueller further teaches
wherein the electronic processor receives a satellite navigation based speed every one second (Paragraph [0066], "Further, the first and second speeds may be determined continuously or near continuously over a time period.", here the system is teaching that the speeds may be determined continuously which includes once per second).

Regarding claim 13, the combination of Mueller and Horn teach the system as discussed above in claim 8, Mueller further teaches
wherein the corrected actual speed is maintained upon receiving an indication from the satellite navigation receiver of a loss of signal (Figure 3, step 314, here the system is determining if a sample size is large enough, this is interpreted by the examiner as if there is a loss of signal there will be an inadequate sample size, and therefore the system will return to start and will continue to apply the correction factor).

Regarding claim 14, claim 14 is similar in scope to claim 6 and therefore is rejected under similar rationale. 

Regarding claim 16, claim 16 is similar in scope to claim 2 and therefore is rejected under similar rationale. 

Regarding claim 17, Mueller teaches a Global Positioning Satellite (GPS) receiver configured to determine a GPS- based speed of the vehicle (Paragraph [0017], "GNSS measurements (such as GPS) may include the use of satellite technology to determine characteristics of a vehicle such as speed and location.")
one or more speed sensors configured to determine a sensor-based speed of the vehicle (Figure 2, item 104, "Vehicle Speed Sensor")
a user interface configured to receive inputs from a user (Paragraph [0042], "The infotainment head unit 204 may include digital and/or analog interfaces (e.g., input devices and output devices) to receive input from and display information for the user(s).")
and a controller having one or more electronic processors and in communication with the GPS receiver and the one or more speed sensors (Figure 2, item 202, "On-Board Computing Platform", figure 2 further shows that the computing platform/controller is in communication with the sensors and GPS via a data bus 250)
receive a GPS-based speed value from the GPS receiver (Paragraph [0017], "GNSS measurements (such as GPS) may include the use of satellite technology to determine characteristics of a vehicle such as speed and location.")
receive a sensor-based speed value from the one or more speed sensors (Figure 3, step 302, “Determine ABS speed”, this is accomplished using the earlier recited speed sensor)
compare the GPS-based speed value to the sensor-based speed value to determine a difference (Figure 3, item 306, “Determine difference in speeds”)
generate an offset value based on the determined difference (Paragraph [0020], "Embodiments disclosed herein may then apply a correction factor to the value of the radius of the wheel, such that the two speed measurements are in agreement. ", here the system is determining an offset value/correction factor)
apply the offset value to the sensor-based speed to generate a corrected actual speed (Figure 3, item 318, “Apply correction factor”).
However Mueller does not explicitly teach the system is applied to a motorcycle, the controller configured to receive a desired set speed from a user and control the vehicle such that the actual speed of the vehicle is equal to the desired set speed.
Horn teaches method for controlling the speed of a motorcycle comprising (Paragraph [0005], "Disclosed herein is a motorcycle assembly for operation by rider.")
wherein the controller is configured to: receive an indication of a desired speed via the user interface (Paragraph [0143], "As discussed above, the rider 200 may operate the cruise control to turn the cruise control on to select a selected speed, such as select initial or set speed in block 1132.")
and control the speed of the motorcycle such that the corrected actual speed is equal to the desired speed (Paragraph [0127], "The cruise control may selectively maintain the motorcycle at a selected speed.", here the system is controlling the motorcycle to maintain a selected speed, that speed could be corrected to an actual speed with the system as described above in Mueller).
Mueller and Horn are analogous art as they are both generally related to control systems for wheeled vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include receiving a desired set speed from a user and control the vehicle such that the actual speed of the vehicle is equal to the desired set speed of Horn in the system for system for accurately measuring a speed of the vehicle of Mueller in order to reduce the workload of the rider by ensuring the vehicle maintains a selected speed (Paragraph [0169], “This may assist in ensuring that the speed of the motorcycle is maintained at a selected speed in a curve.”) (Paragraph [0008], “Further the motorcycle may include a constant speed or cruise control. The cruise control may be operated automatically or with input from various sensors on the motorcycle. The sensors may operate to determine positions of the motorcycle relative to other vehicles, such as other motorcycles and/or other non-motorcycle vehicles. The cruise control may be operated substantially without further rider input to maintain a selected or predetermined distance between the motorcycle or other objects.”).

Regarding claim 18, claim 18 is similar in scope to claim 9 and therefore is rejected under similar rationale. 

Claims 7, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (US-20180306836) in view of Horn (US-20210197816) and further in view of Zalewski (US-11169278). 

Regarding claim 7, the combination of Mueller and Horn teach the system as discussed above in claim 8, Mueller further teaches wherein the satellite navigation receiver determines a speed of the vehicle (Paragraph [0017], "GNSS measurements (such as GPS) may include the use of satellite technology to determine characteristics of a vehicle such as speed and location.") (Figure 3). However neither Mueller nor Horn explicitly teach wherein the satellite navigation receiver determines the speed of the vehicle by determining a doppler shift in frequency received from one or more satellites. 
Zalewski teaches a device and method for determining a geographical position of a vehicle including wherein the satellite navigation receiver determines the speed of the vehicle by determining a doppler shift in frequency received from one or more satellites (Column 2, lines 55-60, "According to one preferred embodiment of the device, the satellite navigation receiver is furthermore configured to determine a speed of the vehicle on the basis of a Doppler effect of the received satellite signals."). 
Mueller, Horn, and Zalewski are all analogous art as they are all generally related to control systems for wheeled vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the satellite navigation receiver determines the speed of the vehicle by determining a doppler shift in frequency received from one or more satellites of Zalewski in the system for system for accurately measuring a speed of the vehicle of Mueller and Horn in order to improve the accuracy of the system by determining the speed and location of the vehicle in order to determine if the speed and determined locations correlate (Column 5, lines 40-46 “By virtue of this, for example, the technical advantage is achieved that an evaluation of the interference in the satellite signals is able to be performed independently between position of the vehicle 102 and speed of the vehicle 102 or is able to be correlated if the speed of the vehicle 102 also matches the changes in the determined geographical positions of the vehicle 102.”). 

Regarding claim 15, claim 15 is similar in scope to claim 7 and therefore is rejected under similar rationale. 

Regarding claim 20, claim 20 is similar in scope to claim 7 and therefore is rejected under similar rationale. 

Claims 10-12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller (US-20180306836) in view of Horn (US-20210197816) and further in view of Komala (US-20190236058). 

Regarding claim 10, the combination of Mueller and Horn teach the system as discussed above in claim 8, however neither Mueller nor Horn explicitly teach further comprising rounding the desired speed to an integer value. 
Komala teaches a communications interface that receives sensor data including further comprising rounding the desired speed to an integer value and updated the desired speed with the rounded desired speed (Paragraph [0153], “If the midpoints are not integers or whole numbers, then the calculation can exclusively round up to the next integer, exclusively round down to the previous integer, or round up/down to the nearest integer depending on design preferences.”, here while the system is not explicitly applying this methodology to a user input the methodology of rounding integers to whole numbers is well known in the art and could reasonably be applied to a user input such as those in Horn).
Mueller, Horn, and Komala are all analogous art as they are all generally related to control systems for wheeled vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include rounding the desired speed to an integer value of Komala in the system for system for accurately measuring a speed of the vehicle of Mueller and Horn in order to reduce the amount of processing power required by the system by simplifying the calculations (Paragraph [0165], “In view of the above, it should be understood that collection and processing sensor data in accordance with example embodiments allows for developers to have a wholistic view of the sensor data while reducing the processing power needed for doing so.”).

Regarding claim 11, the combination of Mueller and Horn teach the system as discussed above in claim 8, however neither Mueller nor Horn explicitly teach wherein rounding the desired speed to an integer value comprises rounding the desired speed down to the nearest integer value. 
Komala teaches a communications interface that receives sensor data including wherein rounding the desired speed to an integer value comprises rounding the desired speed down to the nearest integer value (Paragraph [0153], “If the midpoints are not integers or whole numbers, then the calculation can exclusively round up to the next integer, exclusively round down to the previous integer, or round up/down to the nearest integer depending on design preferences.”, here while the system is not explicitly applying this methodology to a user input the methodology of rounding integers to whole numbers is well known in the art and could reasonably be applied to a user input such as those in Horn).
Mueller, Horn, and Komala are all analogous art as they are all generally related to control systems for wheeled vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include rounding the desired speed to an integer value of Komala in the system for system for accurately measuring a speed of the vehicle of Mueller and Horn in order to reduce the amount of processing power required by the system by simplifying the calculations (Paragraph [0165], “In view of the above, it should be understood that collection and processing sensor data in accordance with example embodiments allows for developers to have a wholistic view of the sensor data while reducing the processing power needed for doing so.”).

Regarding claim 12, the combination of Mueller and Horn teach the system as discussed above in claim 8, however neither Mueller nor Horn explicitly teach wherein rounding the desired speed to an integer value comprises rounding the desired speed up to the nearest integer value. 
Komala teaches a communications interface that receives sensor data including wherein rounding the desired speed to an integer value comprises rounding the desired speed up to the nearest integer value (Paragraph [0153], “If the midpoints are not integers or whole numbers, then the calculation can exclusively round up to the next integer, exclusively round down to the previous integer, or round up/down to the nearest integer depending on design preferences.”, here while the system is not explicitly applying this methodology to a user input the methodology of rounding integers to whole numbers is well known in the art and could reasonably be applied to a user input such as those in Horn).
Mueller, Horn, and Komala are all analogous art as they are all generally related to control systems for wheeled vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include rounding the desired speed to an integer value of Komala in the system for system for accurately measuring a speed of the vehicle of Mueller and Horn in order to reduce the amount of processing power required by the system by simplifying the calculations (Paragraph [0165], “In view of the above, it should be understood that collection and processing sensor data in accordance with example embodiments allows for developers to have a wholistic view of the sensor data while reducing the processing power needed for doing so.”).

Regarding claim 19, claim 19 is similar in scope to claim 10 and therefore is rejected under similar rationale. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicants disclosure. Horn (US 20210188270) teaches a powered wheeled assembly including a motorcycle assembly for operation by rider which may include one or more sensors to sense an environment exterior to the motorcycle. Nance (US 20190064833) teaches a network system for controlling a vehicle speed includes a server, a satellite, and a control device for monitoring and modifying a speed of the vehicle. Miyajima (US 11079494) teaches a positioning device includes a satellite positioning unit, an autonomous positioning unit and an error estimation unit. 

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662